Case 18-21179-CMB          Doc 91      Filed 03/31/20 Entered 03/31/20 21:11:46             Desc Main
                                      Document      Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Emanuel R. Mori
                                 Debtor
                                                              BK. NO. 18-21179 CMB
The Bank of New York Mellon, successor to The Bank
of New York, not in its individual capacity but solely as     CHAPTER 13
Trustee on behalf of the holders of the CIT Mortgage
Loan Trust, 2007-1 Asset-Backed Certificates, Series
2007-1
                                 Movant
                         v.
Emanuel R. Mori
                                 Respondent
                         and
Ronda J. Winnecour, Trustee
                                 Additional Respondent




                     MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                                      /s/ James C. Warmbrodt, Esquire ___
                                                      James C. Warmbrodt, Esquire
                                                      jwarmbrodt@kmllawgroup.com
                                                      Attorney I.D. No. 42524
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 215-627-1322
                                                      Attorney for Movant/Applicant
Date: March 31, 2020
Case 18-21179-CMB            Doc 91      Filed 03/31/20 Entered 03/31/20 21:11:46                   Desc Main
                                        Document      Page 2 of 3
                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Emanuel R. Mori
                                  Debtor
                                                                   BK. NO. 18-21179 CMB
The Bank of New York Mellon, successor to The Bank
of New York, not in its individual capacity but solely as          CHAPTER 13
Trustee on behalf of the holders of the CIT Mortgage
Loan Trust, 2007-1 Asset-Backed Certificates, Series
2007-1
                                         Movant
                         v.
Emanuel R. Mori                          Respondent
                         and
Ronda J. Winnecour, Trustee
                                 Additional Respondent

 MOTION OF The Bank of New York Mellon, successor to The Bank of New York, not in its individual
      capacity but solely as Trustee on behalf of the holders of the CIT Mortgage Loan Trust,
                           2007-1 Asset-Backed Certificates, Series 2007-1
                          FOR RELIEF FROM THE AUTOMATIC STAY
       UNDER SECTION 362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor.

        1.       Movant is The Bank of New York Mellon, successor to The Bank of New York, not in its

individual capacity but solely as Trustee on behalf of the holders of the CIT Mortgage Loan Trust, 2007-1

Asset-Backed Certificates, Series 2007-1.

        2.       Debtor, Emanuel R. Mori, is the owner of the premises located at 4621 Carroll Street,

Pittsburgh, PA 15224, hereinafter known as the mortgaged premises.

        3.       Movant is the holder of a mortgage, original principal amount of $51,200.00 on the mortgaged

premises that was executed on June 15, 2007. Said mortgage was recorded on July 10, 2007 at Book 3416,

Page 246. The Mortgage was subsequently assigned to Movant by way of Assignment of Mortgage recorded

on June 6, 2018, at Document No. 2018-36708 in Allegheny County. Documentation attached hereto as

Exhibit A is provided in support of right to seek a lift of stay and foreclose if necessary.

        4.       Select Portfolio Servicing, Inc. services the loan on the property referenced in this Motion for

Relief. In the event the automatic stay in this case is lifted/set aside, this case dismisses, and/or the debtor

obtains a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be

conducted in the name of The Bank of New York Mellon, successor to The Bank of New York, not in its
Case 18-21179-CMB             Doc 91      Filed 03/31/20 Entered 03/31/20 21:11:46                     Desc Main
                                         Document      Page 3 of 3

individual capacity but solely as Trustee on behalf of the holders of the CIT Mortgage Loan Trust, 2007-1

Asset-Backed Certificates, Series 2007-1. Said entity has the right to foreclose by virtue of being the owner

and holder of the note. The promissory note is either made payable to said entity or has been duly endorsed.

        5.       Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        6.       As of March 10, 2020, the payoff amount due on the mortgage is $42,768.37, of which the

unpaid principal balance is $41,932.27.

        7.       Debtor is currently delinquent in payments to the Chapter 13 Trustee in the amount of

$33,280.00.

        8.       Debtors’ monthly post-petition payments to Movant are due in the amount of $576.11 for

the months of February 2020 through March 2020. As of March 10, 2020, the total post-petition delinquency,

less suspense balance of $244.45 is $907.77.

        9.       Movant has cause to have the Automatic Stay terminated pursuant to 11 U.S.C. § 362(d).

        10.      This motion and the averments contained therein do not constitute a waiver by the Moving Party of its

right to seek reimbursement of any amounts not included in this motion, including fees and costs, due under the terms of

the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.




Date: March 31, 2020
                                                          /s/ James C. Warmbrodt, Esquire ___
                                                          James C. Warmbrodt, Esquire
                                                          jwarmbrodt@kmllawgroup.com
                                                          Attorney I.D. No. 42524
                                                          KML Law Group, P.C.
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          Phone: 215-627-1322
                                                          Attorney for Movant/Applicant
